         Case 5:18-cv-00311-SLP Document 43 Filed 04/22/19 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

INVESTIGATIVE CONCEPTS, INC., a
corporation,
                                Plaintiff,

v.                                             Case No: 5:18-cv-311SLP
FIRST MERCURY INSURANCE
COMPANY, a foreign insurance
corporation, and EL DORADO
INSURANCE AGENCY, INC., a
foreign corporation.
                            Defendants.

           JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Investigative Concepts, Inc.,

(“Plaintiff”), by and through their counsel of record, Mark A. Engel of Mansell Engel &

Cole, and Defendant, First Mercury Insurance Company, by and through its counsel of

record, Mark Hamilton of Kennedys CMK, and El Dorado Insurance Agency, Inc., by

and through its counsel of record, Shawna Landeros of Holden Litigation, hereby

stipulate to a dismissal with prejudice of all of Plaintiff’s claims and causes of action

against the Defendant, First Mercury Insurance Company, ONLY, in the above-styled

and numbered case, each party to bear their own attorneys’ fees and costs. This dismissal

does not include any claims against the remaining Defendant, El Dorado Insurance

Agency, Inc.
Case 5:18-cv-00311-SLP Document 43 Filed 04/22/19 Page 2 of 3




                           MANSELL ENGEL & COLE

                     By:   s/Mark A. Engel
                           Steven S. Mansell, OBA #10584
                           Mark A. Engel, OBA #10796
                           Kenneth G. Cole, OBA #11792
                           M. Adam Engel, OBA #32384
                           204 North Robinson Avenue – 21st Floor
                           Oklahoma City, OK 73102-7001
                           T: (405) 232-4100 ** F: (405) 232-4140
                           Firm Email: mec@meclaw.net

                           ATTORNEYS FOR PLAINTIFF

                           s/Mark F. Hamilton*
                           Mark F. Hamilton
                           Kristin V. Gallagher
                           Rebecca A. Du Boff
                           KENNEDYS CMK
                           120 Mountain View Boulevard
                           P.O. Box 650
                           Basking Ridge, NJ 07920
                           T: (908) 848-6300
                           Email: Mark.hamilton@kennedyscmk.com
                                   Kristin.gallagher@kennedyscmk.com
                                   Rebecca.DuBoff@kennedyscmk.com

                           AND

                           Gerald P. Green, OBA #03563
                           John C. Lennon, OBA #30149
                           PIERCE COUCH HENDRICKSON BAYSINGER &
                           GREEN
                           1109 North Francis Avenue
                           Oklahoma City, OK 73106
                           T: (405) 235-1611 ** F: (405) 235-2904
                           Email: jgreen@piercecouch.com
                                   jlennon@piercecouch.com

                           ATTORNEYS FOR DEFENDANT – FIRST
                           MERCURY INSURANCE COMPANY



                             2
Case 5:18-cv-00311-SLP Document 43 Filed 04/22/19 Page 3 of 3



                           s/Shawna L. Landeros*
                           Drew A. Lagow, OBA #22618
                           Shawna L. Landeros, OBA #31637
                           HOLDEN & MONTEJANO
                           15 East 5th Street, Suite 3900
                           Tulsa, OK 74103
                           (918) 295-8888; (918) 295-8889 fax
                           Email: DrewLagow@HoldenLitigation.com
                                  ShawnaLanderos@HoldenLitigation.com

                           ATTORNEYS FOR DEFENDANT – EL
                           DORADO INSURANCE AGENCY, INC.

                           *Signed by Filing Attorney with permission of
                           Attorney




                             3
